UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1633


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

$134,750 U.S. Currency,

                  Defendant – Appellant,

AMANUEL ASEFAW,

                  Claimant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-01513-RWT)


Submitted:   May 15, 2013                   Decided:   July 24, 2013


Before NIEMEYER, GREGORY and SHEDD, Circuit Judges.


Affirmed by unpublished opinion.       Judge Gregory wrote      the
opinion, in which Judge Niemeyer and Judge Shedd joined.


S. Ricardo Narvaiz, LAW OFFICES OF S. RICARDO NARVAIZ, Silver
Spring, Maryland, for Appellants.     Rod J. Rosenstein, United
States Attorney, Baltimore, Maryland; Christen A. Sproule,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
GREGORY, Circuit Judge:

      In    this   civil    in   rem   action,        claimant    Amanuel    Asefaw

appeals the district court’s order of forfeiture, entered after

a jury trial, of the defendant funds, $134,750 in United States

currency.     The jury found that the funds were involved in or

traceable to financial transactions structured for the purpose

of evading a financial institution’s reporting requirements, in

violation of 31 U.S.C. § 5324 (2006).                 Asefaw argues that there

was insufficient evidence to support the jury’s verdict; that

the   district     court     committed        error   in   various    evidentiary

rulings; and that the forfeiture is unconstitutionally excessive

under the Eighth Amendment.              Finding no reversible error, we

affirm.


                                         I.

      Under the Currency and Foreign Transactions Reporting Act

of 1970 (“Bank Secrecy Act”), and regulations promulgated by the

Financial     Crimes       Enforcement        Network,     Department       of   the

Treasury, financial institutions are required to file reports

whenever they are involved in cash transactions of more than

$10,000.     31 U.S.C. § 5313(a); 31 C.F.R. § 1010.311 (2012). 1                   A

report also must be filed for multiple transactions in a single

      1
        During the relevant time period,                   this    provision     was
located at 31 C.F.R. § 103.22(b)(1) (2007).



                                         2
business day that total more than $10,000, as long as the bank

has knowledge that the transactions are by or on behalf of the

same person.            31 C.F.R. § 1010.313(b). 2         It is a violation of

federal law for any person “to structure . . . any transaction

with       one     or   more   domestic    financial     institutions”         for   the

purpose       of     evading   the    reporting      requirements.        31    U.S.C.

§ 5324(a)(3).           Any property involved in or traceable to illegal

structuring is subject to criminal and civil forfeiture to the

United States.          Id. § 5317(c).

       On March 28, 2008, the United States seized, pursuant to a

seizure      warrant,      $114,750     from    an   account   Asefaw     held       with

Citibank and $20,000 from an account he held with Chevy Chase

Bank.       The government later filed a verified complaint alleging

that the defendant funds were traceable to structuring to avoid

currency         reporting     requirements     in    violation      of   31     U.S.C.

§ 5324(a)(3), and seeking civil forfeiture under § 5317(c) and

18 U.S.C. § 981.           Asefaw filed a claim to the defendant funds.

       At    trial,      the   government’s     evidence    showed    that      between

March 28 and April 4, 2007, in six business days, Asefaw made

eighteen separate cash deposits totaling $142,950, visiting at

least six different bank branches at three different banks and


       2
        This provision            was     previously    located      at   31    C.F.R.
§ 103.22(c)(2)(2007).



                                            3
depositing large sums of cash, none exceeding $10,000, into at

least seven different bank accounts.               He made ten deposits of

exactly $10,000.         On multiple occasions, he made consecutive

deposits within a short window of time.                 For example, on April

3, he visited three different banks and made three separate cash

deposits    ($10,000,    $6,000,    and      $10,000)    in   less     than    thirty

minutes.        Asefaw   later    used    a    series    of    checks    and       wire

transfers to move the deposited funds into two accounts with

Citibank and Chevy Chase Bank.            The government’s expert witness,

IRS   Special    Agent   Mary     Ann    Veloso,   testified        that,     in    her

opinion, this pattern of splitting large amounts of cash into

multiple    deposits     of    $10,000    or    less    on    the    same     day    or

consecutive days is consistent with a pattern of structuring to

avoid reporting requirements.

      In    addition,    the     government     called       Jessica    Cuevas,       a

Citibank employee, who testified that in August 2007 she called

Asefaw and spoke to him about his currency transactions with

Citibank.     Cuevas wrote an email after the conversation, stating

that Asefaw had admitted to depositing only $10,000 to avoid the

need for a currency transaction report (CTR).                 The email read:

      I spoke with Mr. Asefaw today. The funds he deposited
      were from himself since he’s self-employed.    He did
      mention he knew about the CTR and that’s why he only
      deposited $10,000.    I explained the importance of
      structuring deposits and filling out a CTR.    He was
      very wary of the phone call and questioned the
      reasoning. He was also adamant about the fact that he

                                         4
       is a “self-employed hard worker” and is not “doing
       anything illegal”. [sic] He even made a reference to
       closing his accounts with us and moving his money
       somewhere else because of the phone call.

       The government also offered evidence that, in 2005, Asefaw

owned a grocery store that he registered with the IRS as a money

services business, a specialized type of business that conducts

regulated   financial     transactions          and   is   subject       to    the    Bank

Secrecy Act.     During the same time period, he held an account at

Manufacturers      and   Trade      Trust       Company    (“M&T        Bank”).       The

government offered evidence that between August and September

2005, at least four CTR’s were filed by M&T Bank for currency

withdrawals made by Asefaw.            The government argued that Asefaw

was present when the reports were completed because he had to

provide his driver’s license.

       At the   close    of   the    government’s         case,    Asefaw,      who   was

representing himself, moved the court for judgment as a matter

of law.     The court denied the motion.                   Asefaw then took the

stand and testified that he “had no idea about this law” and

that he never intended to make the banks fail in their reporting

duties.     He testified that he had opened multiple accounts to

take   advantage    of    favorable        interest       rates    and       promotions.

During the time when he was making deposits and moving money

around,   he    testified     that    he       “thought    it     was    a    legitimate




                                           5
personal interest because nobody said anything to [him]” or told

him he was breaking a law.

       Following three days of trial, the jury returned a verdict

for the government, finding by a preponderance of the evidence

that the funds seized from Asefaw’s accounts were involved in or

traceable to transactions structured for the purpose of evading

a financial institution’s reporting requirements.                      Asefaw made

no post-trial motions.              The district court then entered a final

order of forfeiture against the seized funds.

       Asefaw    timely      appealed.     We   have    jurisdiction       under    28

U.S.C. § 1291.


                                          II.

       Asefaw first argues that the government failed to prove by

a    preponderance      of    the    evidence   that    he   was   aware    of     the

reporting requirements and intentionally structured his deposits

to   evade     them.      However,     Asefaw   never    filed     a   post-verdict

motion renewing his motion for judgment as a matter of law under

Federal Rule of Civil Procedure 50(b).                    As a result, we are

foreclosed from considering his challenge to the sufficiency of

the evidence.          See Unitherm Food Sys., Inc. v. Swift-Eckrich,

Inc.,    546    U.S.    394,    400-01     (2006);      Helping    Hand,    LLC     v.

Baltimore Cnty., MD, 515 F.3d 356, 369-70 (4th Cir. 2008).




                                           6
                                    III.

      We next address Asefaw’s contention that the district court

erred in allowing the government to present certain evidence.

We review the district court’s evidentiary rulings for abuse of

discretion, Schultz v. Capital Int’l Sec., Inc., 466 F.3d 298,

310 (4th Cir. 2006), keeping in mind that evidentiary errors

which are harmless cannot be grounds for granting a new trial or

setting aside a verdict, 28 U.S.C. § 2111; Fed. R. Civ. P. 61;

Taylor v. Virginia Union Univ., 193 F.3d 219, 235 (4th Cir.

1999) (en banc) (abrogated on other grounds by Desert Palace,

Inc. v. Costa, 539 U.S. 90, 98-99 (2003)).                An error is harmless

if we can say “with fair assurance, after pondering all that

happened without stripping the erroneous action from the whole,

that the judgment was not substantially swayed by the error.”

Kotteakos v. United States, 328 U.S. 750, 765 (1946); see also

Taylor, 193 F.3d at 235 (adopting the Kotteakos harmless error

standard in civil cases).

                                        A.

      Asefaw first argues that the evidence of prior CTR’s from

M&T   Bank   and   his   registration        of   a   money   services   business

should have been excluded under Federal Rule of Evidence 403.

Because Asefaw     did   not    raise   this      objection    at   trial,   plain

error review applies.          See In re Celotex Corp., 124 F.3d 619,

631 (4th Cir. 1997) (adopting in civil cases the plain error

                                        7
standard articulated in United States v. Olano, 507 U.S. 725,

732   (1993)).         Under     that    standard,     we     may    exercise    our

discretion to correct an error not raised below only if: (1)

there is an error; (2) the error is plain; (3) the error affects

substantial rights; and (4) we determine, after examining the

particulars of the case, that the error seriously affects the

fairness,      integrity        or      public      reputation       of     judicial

proceedings.        Id. at 630-31 (citing Olano, 507 U.S. at 732).

      Rule    403    provides    that    the     district    court   “may   exclude

relevant     evidence     if    its     probative     value    is    substantially

outweighed by a danger of . . . unfair prejudice, . . . [or]

misleading the jury.”           Asefaw argues that the evidence of prior

CTR’s was unfairly prejudicial and misleading because all the

evidence showed was that at some point he presented a driver’s

license during the cash transactions, not that he was actually

present when the CTR’s were completed.                      Similarly, he argues

that the evidence of his money services business was prejudicial

and misleading because the government failed to prove that every

person who registers a money services business knows about the

reporting requirements.

      At     most,    however,       these     arguments      suggest     that   the

probative value of this evidence was not strong, not that it was

plainly prejudicial or misleading.                But even evidence that has

minimal probative value may be admitted under Rule 403 so long

                                          8
as it is relevant and there is no danger of unfair prejudice or

confusion.         That is the case here.                   The evidence that Asefaw

previously owned a money services business and had been involved

in transactions that required a CTR tended to prove that he had

prior exposure to currency transaction reporting requirements.

Asefaw had the opportunity to rebut the evidence and point out

its limitations at trial, and there was nothing prejudicial or

misleading     about      it.     Thus,         the    district     court     committed    no

error by admitting it.

                                                B.

      Asefaw       next    argues    that        the    district      court    abused     its

discretion by allowing the testimony of Agent Veloso, Cuevas,

and two other bank employees, Paul Schallmo and Courtney Smiley,

because    the       government        failed          to    timely     disclose       their

identities     to    him     prior     to   trial.          He     contends    that   their

testimony should have been excluded under Federal Rule of Civil

Procedure 37(c)(1).

      Under     Rule       37(c)(1),        a       party    who    fails      to    provide

information or identify a witness as required by Rule 26(a) is

not   allowed       to    use   that     information          or    witness     to    supply

evidence      at     trial      unless      the        failure      “was    substantially

justified or is harmless.”               Two disclosure requirements in Rule

26(a) are relevant here.               First, “[a]bsent a stipulation or a

court order,” each party must disclose to the other party the

                                                9
identity of any witness the party may use to present expert

testimony at least ninety days before trial.                       Fed. R. Civ. P.

26(a)(2).        Second, unless the court orders otherwise, at least

thirty days before trial, each party must provide to the other

party and file a pretrial disclosure listing the name of each

witness that will testify.              Fed. R. Civ. P. 26(a)(3).

     Asefaw first contends that Agent Veloso’s testimony should

have been excluded because the government did not disclose her

identity    to     him   until     forty-eight     days      before     trial.      The

parties dispute whether Asefaw raised this objection at trial,

and thus whether plain error review should apply.                        We need not

reach     that    issue,     however,       because     we    conclude       that   the

government’s disclosure was timely under the district court’s

scheduling order.          The     scheduling order set the deadline for

expert     designations      as        February   27,     2012.    The       government

disclosed    its    intent    to    designate     Agent      Veloso     as   an   expert

witness     on    February       22,     2012.     Because        the    government’s

disclosure was timely under the court’s order, it also satisfied

Rule 26(a)(2).       As a result, the district court did not err when

it allowed Agent Veloso to testify.

     Asefaw       next   argues    that     the   district     court     should     have

excluded the testimony of Cuevas, Schallmo, and Smiley because

the government failed to disclose them as witnesses until the



                                           10
trial began. 3       The government does not dispute that it failed to

disclose its witnesses to Asefaw before trial as required by

Rule 26(a)(2), but instead argues that the district court did

not abuse its discretion by allowing the undisclosed witnesses

to    testify      because    the      omission         was   harmless    under    Rule

37(c)(1).

      The       district   court    has     “broad       discretion”     to    determine

whether     a    disclosure      violation       is    substantially     justified    or

harmless under Rule 37(c)(1).               S. States Rack & Fixture, Inc. v.

Sherwin-Williams Co., 318 F.3d 592, 597 (4th Cir. 2003).                              We

have said that this discretion should be guided by an analysis

of five factors: (1) the surprise to the party against whom the

evidence would be offered; (2) the ability of that party to cure

the   surprise;      (3)   the     extent    to       which   allowing   the    evidence

would disrupt the trial; (4) the importance of the evidence; and

(5) the nondisclosing party’s explanation for its failure to

disclose the evidence.           Id.

      The       district   court    overruled          Asefaw’s   objection     without

discussing the Southern States factors, reasoning that Asefaw

was not entitled to relief because he had never submitted an


      3
       In his opening brief, Asefaw also contends that the
government failed to disclose the identity of another bank
employee witness, Martha Wallis.      However, at trial, Asefaw
admitted that he knew before trial that she would testify.



                                            11
interrogatory asking the government to identify “persons having

knowledge of facts pertinent to the case.”                           We disavow this

reasoning.      Rule 26(a)(3) imposes an affirmative obligation to

file    and   disclose   to    the   other      party,       at    least    thirty    days

before trial unless the court orders otherwise, the names of the

witnesses who will be presented.                That obligation exists whether

or not the other party has requested a witness list.                          Thus, the

government’s       failure    to   disclose      its    witnesses      violated       Rule

26(a)(3).       Rather   than      overruling      Asefaw’s         objection    to    the

undisclosed witnesses outright, the district court should have

proceeded     to    analyze    whether      the    government’s            omission    was

substantially justified or harmless under Rule 37(c)(1).                             We do

not reach that question ourselves.                 Instead, assuming arguendo

that the testimony from undisclosed witnesses should have been

excluded, we conclude that any error committed by the district

court    in   allowing   them      to    testify       did    not    affect     Asefaw’s

substantial rights.

       First, the testimony of Smiley and Schallmo was largely

cumulative     and    therefore         added    little       to    nothing     to     the

government’s case.           Neither witness had any personal knowledge

of Asefaw’s transactions, and their testimony was limited to

introducing and authenticating bank records that documented some

of them.      These same transactions were also described by Agent

Veloso in her testimony, and Asefaw did not dispute any of them.

                                          12
Thus, there is no reason to believe that the jury’s verdict

would have been any different if the testimony of Smiley and

Schallmo had been excluded.

       Of course, the evidence presented by Cuevas was not merely

cumulative; her email provided the only direct evidence that

Asefaw    admitted     intent      to   evade      the   reporting    requirements.

Nevertheless, the powerful nature of the circumstantial evidence

in this case demonstrates that any error in allowing Cuevas to

testify was harmless.             Over six business days, Asefaw deposited

more than $100,000 in at least eighteen separate cash deposits,

repeatedly taking large sums of cash and splitting them up into

sums of $10,000 or less, often within a short period of time.

He made ten deposits of exactly $10,000, and not once did his

deposits exceed the $10,000 threshold that triggers reporting

requirements.        Asefaw never explained why, if he was unaware of

the reporting requirements, he structured his deposits in this

way.     This gaping hole in his testimony reinforced the already

powerful    nature     of    the     circumstantial       evidence,        practically

requiring    the     conclusion      that    his    purpose    was    to    evade   the

reporting    requirements.           Cuevas’s      testimony,    in   essence,      was

icing on the cake.

       In sum, even excluding the testimony of Cuevas, Schallmo,

and    Smiley,   there      was    ample    evidence     to   support      the   jury’s

finding     by   a    preponderance         of     the    evidence      that     Asefaw

                                            13
intentionally        structured        his    deposits      to   evade    the   reporting

requirements.           As a result, we can fairly say that any error in

allowing       the       undisclosed          witnesses’         testimony      did     not

“substantially sway” the jury’s verdict, and thus, that any Rule

37(c)(1) error committed by the district court was harmless.


                                                    IV.

      We turn now to Asefaw’s last argument, that the forfeiture

of the seized funds is unconstitutionally excessive under the

Eighth Amendment.          Because Asefaw failed to raise this objection

at any point during the proceedings below, we may only disturb

the judgment below if the requirements of plain error review are

satisfied.        See Olano, 507 U.S. at 732.                    The burden is on the

party      challenging     the       constitutionality       of    the    forfeiture     to

demonstrate excessiveness.                   United States v. Ahmad, 213 F.3d

805, 816 (4th Cir. 2000).

      The Eighth Amendment provides that “[e]xcessive bail shall

not   be    required,      nor       excessive      fines   imposed,      nor   cruel   and

unusual punishments inflicted.”                      U.S. Const. amend. VIII.            A

punitive      forfeiture        of    property       violates    the    Excessive     Fines

Clause       of      the    Eighth           Amendment      if     it      is    “grossly

disproportional” to the gravity of the offense.                            United States

v. Bajakajian, 524 U.S. 321, 334 (1998); see also United States

v.    Ahmad,      213    F.3d    at     815    (recognizing        that    “Bajakajian’s


                                               14
‘grossly     disproportional’          analysis     applies        when     determining

whether      any      punitive         forfeiture--civil           or     criminal--is

excessive”).

      In Bajakajian, the Supreme Court considered the following

factors       to       determine         whether         the       forfeiture         was

unconstitutionally excessive:              the nature and extent of illegal

activity and whether the defendant fit into the class of persons

for   whom   the     statute     was    principally       designed;        the   maximum

penalties that a court could have imposed for the offense; and

the harm caused by the offense.                 524 U.S. at 337–39.           There, an

international traveler was convicted of failing to report that

he was transporting more than $10,000 out of the United States

in violation of 31 U.S.C. § 5316(a)(1)(A).                        Id. at 325.         The

Court    concluded     that    the     forfeiture    of     the    full    $357,144    he

attempted to transport would violate the Excessive Fines Clause.

Id. at 338.         Noting that the defendant’s only offense was a

single     reporting     violation,        the      Court       reasoned      that    the

defendant did not fit within the class of persons, such as money

launderers,     drug    traffickers,        or    tax     evaders,      for   whom    the

statute was principally designed.                Id. at 337-38.           In addition,

the   maximum      sentence    that     could    have    been     imposed     under   the

United States Sentencing Guidelines was six months, while the

maximum fine was $5,000.             Id. at 338.        These penalties confirmed

“a minimal level of culpability,” ill-suited for the punitive

                                          15
forfeiture of more than three-hundred thousand dollars.                       Id. at

338-39.     Finally, the Court concluded that the harm caused by

the reporting violation was minimal because the government was

the only harmed party and the offense affected the government in

“a     relatively      minor    way”     by    depriving   the        government    of

information.         Id. at 39.        Thus, comparing the single reporting

violation       with    the    forfeiture      of    $357,144    sought      by    the

government, the Court concluded that the forfeiture would be

grossly disproportional to the gravity of the offense.                        Id. at

339.

       In the years since Bajakajian was decided, we have applied

the same factors when evaluating whether a challenged forfeiture

is unconstitutionally excessive.               In United States v. Ahmad, the

claimant, who operated a money exchange business, was criminally

prosecuted for his involvement in a complex operation involving

transfers of currency to individuals in Pakistan and importation

of surgical equipment from abroad.                  213 F.3d at 807.          Over a

series of years, the claimant, in an effort to avoid reporting

requirements,        repeatedly    structured       deposits    of    cash   received

from    other     individuals     for    transfer    abroad,     in    violation    of

§ 5324.     Id.      We concluded that the civil forfeiture of $85,000

traceable       to     his     structuring      offenses       was     not    grossly

disproportional to the gravity of those offenses.                       213 F.3d at



                                          16
817. 4       Although the maximum authorized penalties mirrored those

in Bajakajian, the claimant’s “conduct . . . was not a single,

isolated untruth affecting only the government, but rather a

series of sophisticated commercial transactions over a period of

years that were related to a customs fraud scheme.”                               Id.       In

addition,       the   claimant’s     structuring          “not      only    deprived       the

government       of    important      information,            but    also    affected       a

financial       institution’s      ability        to    comply      with    the   law      and

jeopardized the funds of other persons.”                      Id. at 817.

         Similarly, in United States v. Jalaram, Inc., we held that

the      criminal     forfeiture      of    $385,390          in    proceeds        from     a

prostitution ring was not grossly disproportional to the gravity

of    the     offense.      599    F.3d    347,        351,   356    (4th    Cir.    2010).

Although       the    government    had     not    identified        any    victims        who

suffered harm from the offense, the criminal activity spanned

several months, generating hundreds of thousands of dollars in

illicit revenues, and was connected with other offenses such as

tax evasion.          Id.   at 356.        Further, the maximum fine for the

offense was $350,000, indicating that Congress considered the

crime at issue “far more serious than the reporting offense in


         4
        We also held that the forfeiture of an additional
$101,587.43 was not grossly disproportional to the gravity of
the defendant’s customs fraud offenses. United States v. Ahmad,
213 F.3d 805, 819 (4th Cir. 2000).



                                            17
Bajakajian.”        Id.     This legislative judgment, we noted, raises

“a significantly higher hurdle to show[ing] that the requested

forfeiture is grossly disproportional to the gravity of [the]

offense.”     Id.

      An application of the Bajakajian factors to this case leads

us to conclude that the forfeiture of the seized funds is not

grossly      disproportional      to    the       gravity     of    the       structuring

violations.       At the outset, we note that “judgments about the

appropriate       punishment     for    an     offense      belong       in   the    first

instance     to   the     legislature.”           Bajakajian,      524    U.S.      at   336

(citations omitted); see also Solem v. Helm, 463 U.S. 277, 290

(1983)     (instructing       reviewing       courts     to    “grant         substantial

deference to the broad authority that legislatures necessarily

possess in determining the types and limits of punishments for

crimes”).           Thus,    “[t]here        is     a   strong       presumption         of

constitutionality where the value of a forfeiture falls within

the   fine    range       prescribed    by     Congress       or   the     Guidelines.”

United States v. Malewicka, 664 F.3d 1099, 1106 (7th Cir. 2011)

(citation omitted).

      Congress authorized a maximum criminal fine of $500,000 in

aggravated cases where a structuring offense involves more than

$100,000 in a twelve-month period.                  See 18 U.S.C. § 3571(b)(3);

31 U.S.C. § 5324(d)(2); United States v. $79,650.00 Seized from

Bank of Am., 650 F.3d 381, 387 (4th Cir. 2011).                          In such cases,

                                          18
the maximum fine limitations of the Guidelines do not apply to

temper this legislative judgment.                   See U.S.S.G § 5E1.2(a)(4);

$79,650.00 Seized from Bank of Am., 650 F.3d at 387-88.                            Thus,

Asefaw’s      structuring      activities,          which    involved       more    than

$100,000 in less than twelve months, could have subjected him to

a criminal fine of up to $500,000, far in excess of the amount

forfeited.       That the forfeiture amount falls within the fine

range     authorized      by        Congress       raises     a     presumption       of

constitutionality.             As     a    result,       Asefaw     “must    clear     a

significantly higher hurdle to show that the . . . forfeiture is

grossly    disproportional           to    the    gravity    of     [his]    offense.”

Jalaram, 599 F.3d at 356.            He has not done so.

      First, Asefaw fails to demonstrate that he falls outside

the   class    of    persons    for       whom    the    structuring    statute      was

principally designed.          Congress enacted the Bank Secrecy Act, in

large part, out of concern that inadequate records maintained by

financial institutions “seriously impair[ed] the ability of the

Federal    Government     to    enforce      the    myriad    criminal,      tax,    and

regulatory     provisions       of    laws       which   Congress     had    enacted.”

California Bankers Ass’n v. Shultz, 416 U.S. 21, 27 (1974).                          “By

forcing financial institutions to [file CTRs], Congress hoped to

maximize   the      information      available      to    federal    regulatory      and

criminal investigators.”             United States v. St. Michael’s Credit

Union, 880 F.2d 579, 582 (1st Cir. 1989).                    “The overall goal of

                                            19
the    statute     was       to     interdict         the     laundering      of    illegally

obtained        and        untaxed         monies        in     legitimate          financial

institutions.”          Id. (citing Schultz, 416 U.S. at 26-30).

       Through         his     structured             deposits,      Asefaw        repeatedly

interfered       with         the       reporting        obligations         of     financial

institutions in just the way § 5324 was intended to prohibit.

By furtively introducing large amounts of unreported cash into

the financial system, Asefaw frustrated a primary objective of

the Bank Secrecy Act--to ensure the maintenance of bank records

necessary to the investigation and prosecution of criminal, tax,

and regulatory offenses.                  Moreover, while Asefaw was not charged

with money laundering or tax evasion, his structuring violations

“could have facilitated such conduct in just the way the statute

was    designed       to     frustrate.”          Malewicka,         664    F.3d     at   1106.

Indeed,    we    do     not       have     the   benefit,       as    the    Court     did    in

Bajakajian, of a finding by the trier of fact that his funds

“were not connected to any other crime.”                              524 U.S. at 326.

Thus, it is not apparent that Asefaw falls outside the class of

persons    for    whom       the     statute      is    principally         designed.        See

Malewicka,       664    F.3d       at     1105-06      (finding      that    defendant       not

charged with other wrongdoing nevertheless fit within the class

of    persons    for       whom     the    structuring        statute       was    principally

designed     because         her     structuring            activities      frustrated       the



                                                 20
statute’s purpose and “could have facilitated [money laundering

or tax evasion]”).

     Second,       as   noted   above,     the     maximum       criminal      fine    that

Asefaw    could    have   faced     is   $500,000,         far    in    excess    of   the

miniscule $5,000 maximum fine authorized in Bajakajian.                                This

distinction       confirms   that    the      structuring        activities      in    this

case involve a higher level of culpability than the isolated

reporting violation at issue in Bajakajian.                        See Jalaram, 599

F.3d at 356 (concluding that the defendant’s crimes were more

serious    than    in   Bajakajian,      in      part,   based     on    the   disparity

between the maximum fines authorized).

     Finally, unlike in Bajakajian, we cannot say that the harm

caused by Asefaw’s illegal structuring was “relatively minor.”

Bajakajian, 524 U.S. at 339.             Asefaw’s conduct not only deprived

the government of information, it also affected the financial

institutions        involved        in     his       transactions,             repeatedly

interfering with their reporting duties.                   See Ahmad, 213 F.3d at

817 (finding that the harm caused was not minimal, in part,

because    the    defendant’s     structuring        activities         “implicated     an

intermediary actor, the First Virginia Bank, and affected its

legal duty to report certain transactions”).                            Given Asefaw’s

repeated    interference        with       the     legal     duties       of     multiple

financial institutions, the harm caused by his conduct is more

substantial than in Bajakajian.

                                           21
      In sum, after weighing the nature of Asefaw’s structuring

violations, the maximum fine that could have been imposed, the

harm caused to the financial institutions, and the deference we

owe   to   the   judgment   of   Congress   concerning   the   appropriate

penalty, we conclude that the forfeiture amount is not grossly

disproportional to the gravity of Asefaw’s illegal activity.            We

therefore do not find the forfeiture amount unconstitutionally

excessive.


                                     V.

      For the reasons explained above, the judgment is affirmed.




                                                                  AFFIRMED




                                     22